IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


WILLIAM C. URBANSKI, DISTRICT               :   No. 13 MM 2018
ATTORNEY OF SUSQUEHANNA                     :
COUNTY,                                     :
                                            :   Emergency Application to File
                    Petitioner              :   Emergency Petition for Writ of
                                            :   Prohibition and Declaratory Relief
                                            :   Pursuant to 42 Pa. C.S. § 721
             v.                             :
                                            :
                                            :
HON. JASON L. LEGG, PRESIDENT               :
JUDGE, SUSQUEHANNA COUNTY                   :
COURT OF COMMON PLEAS, 34TH                 :
JUDICIAL DISTRICT,                          :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 1st day of February, 2018, the Emergency Application to File

Emergency Petition for Writ of Prohibition and Declaratory Relief Pursuant to 42 Pa.C.S.

§ 721 is DENIED, WITHOUT PREJUDICE to Petitioner’s right to raise these claims via

a quo warranto action in the Court of Common Pleas of Susquehanna County, to be

heard on an expedited basis. Further, Petitioner’s Application for Leave to File a Reply

is DENIED.